Case: 20-2062    Document: 18     Page: 1   Filed: 12/14/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  MARY A. PAREDEZ,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-2062
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5401, Judge Amanda L. Mere-
 dith.
                 ______________________

                Decided: December 14, 2020
                  ______________________

    MARY A. PAREDEZ, San Antonio, TX, pro se.

     DAVID MICHAEL KERR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; MEGHAN ALPHONSO, BRIAN D.
 GRIFFIN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
Case: 20-2062     Document: 18     Page: 2    Filed: 12/14/2020




2                                            PAREDEZ   v. WILKIE



                   ______________________

    Before PROST, Chief Judge, LOURIE and HUGHES, Circuit
                           Judges.
 PER CURIAM.
      This appeal involves a claim for veterans’ benefits. Ap-
 pellant Mary A. Paredez appeals the decision of the United
 States Court of Appeals for Veterans Claims dismissing in
 part and affirming in part her appeal from the Board of
 Veterans’ Appeals decision denying (1) entitlement to an
 initial disability rating in excess of 40 percent for fibrom-
 yalgia on a schedular or an extraschedular basis; (2) a dis-
 ability rating in excess of 50 percent for dysthymic disorder
 with anxiety; (3) an effective date earlier than Novem-
 ber 27, 2015, for the award of entitlement to disability com-
 pensation for fibromyalgia; and (4) a total disability rating
 based on individual unemployability (TDIU). Paredez v.
 Wilkie, No. 19-5401, 2020 WL 3163606 (Vet. App. June 15,
 2020) (Memorandum Decision). For the reasons discussed
 below, we dismiss-in-part and affirm-in-part.
                               I
      Ms. Paredez served on active duty in the U.S. Army
 from December 1982 to December 1990. Immediately fol-
 lowing her discharge from military service, Ms. Paredez
 filed a claim for disability compensation for fibromyalgia.
 A VA regional office (RO) denied disability compensation
 for fibromyalgia in July 1991. That decision was not ap-
 pealed and became final.
     In April 2012, the RO awarded entitlement to disability
 compensation for dysthymic disorder with anxiety and as-
 signed a 30 percent disability rating effective from April
 2011. In June 2016, Ms. Paredez submitted a statement
 from her physician which indicated that Ms. Paredez had
 to retire from her job in the postal service because of her
 fibromyalgia. VA also received records reflecting a denial
Case: 20-2062      Document: 18     Page: 3   Filed: 12/14/2020




 PAREDEZ   v. WILKIE                                         3



 of her Social Security disability claim based on fibromyal-
 gia and other claimed conditions. Memorandum Decision
 at *1–2.
     The RO issued a rating decision in July 2016 awarding
 entitlement to disability compensation for fibromyalgia
 with a 40 percent disability rating and increasing the rat-
 ing for dysthymic disorder with anxiety from 30 percent to
 50 percent, both effective November 2015. Ms. Paredez ap-
 pealed, and the RO denied entitlement to a disability rat-
 ing in excess of 50 percent for dysthymic disorder with
 anxiety, a disability rating in excess of 40 percent for fi-
 bromyalgia, an earlier effective date, service connection for
 fibromyalgia, and TDIU. Ms. Paredez appealed that deci-
 sion to the Board. On July 16, 2019, the Board also denied
 those entitlements. The Board also found that Ms. Paredez
 had raised an issue of clear and unmistakable error (CUE)
 in prior rating decisions and referred the matter to the
 agency for a determination. Id. at *2.
     Ms. Paredez appealed to the Veterans Court, which af-
 firmed the Board’s decision, including the Board’s denial of
 a higher rating for fibromyalgia on an extraschedular basis.
 The Veterans Court dismissed the portions of
 Ms. Paredez’s appeal concerning the Board’s denial of enti-
 tlement to an increased disability rating for fibromyalgia
 on a schedular basis and the issue of CUE. Id. at *1.
 Ms. Paredez timely appealed to this court.
                               II
     The scope of this court’s jurisdiction to review decisions
 by the Veterans Court is narrow. We may review decisions
 by the Veterans Court “on a rule of law or of any statute or
 regulation . . . or any interpretation thereof (other than a
 determination as to a factual matter)” that the Veterans
 Court relied on in making its decision. 38 U.S.C. § 7292(a).
 But this court lacks jurisdiction to review “a challenge to a
 factual determination” or the application of law to fact un-
 less the appeal presents a constitutional issue. 38 U.S.C.
Case: 20-2062    Document: 18     Page: 4    Filed: 12/14/2020




4                                           PAREDEZ   v. WILKIE



 § 7292(d)(2); see also Cook v. Principi, 353 F.3d 937, 939
 (Fed. Cir. 2003).
                              A
     Ms. Paredez states in her informal opening brief and
 reply brief that her appeal challenges the Veterans Court’s
 interpretation of a statute, regulation, or constitutional
 provision. Appellant’s Br. 2. 1 However, Ms. Paredez does
 not identify which rules of law, statutes, regulations, or
 constitutional provisions the Veterans Court relied upon.
 And the Veterans Court’s decision she appeals from does
 not appear to concern the interpretation of any of the same.
 Instead, the Veterans Court reviewed the Board’s factual
 determinations concerning the proper effective date and
 disability ratings, including entitlement to TDIU and ex-
 traschedular evaluations, for clear error and applied estab-
 lished law to the particular facts of Ms. Paredez’s case.
 Memorandum Decision at *4–7. In so doing, the Veterans
 Court did not elaborate on the meaning of any rule of law,
 statute, or regulation. We cannot exercise jurisdiction
 without such an issue of legal interpretation to review.
 Githens v. Shinseki, 676 F.3d 1368, 1372 (Fed. Cir. 2012).
 Because Ms. Paredez’s appeal raises only factual issues as
 to the Veterans Court’s affirmance of the Board’s denial of
 entitlement to a higher rating for fibromyalgia on an ex-
 traschedular basis, a higher rating for dysthymic disorder,
 an earlier effective date, and TDIU, we dismiss that portion
 of her appeal for lack of jurisdiction.
                              B
    Additionally, we liberally construe Ms. Paredez’s infor-
 mal briefs to challenge the Veterans Court’s dismissal of


    1   Citations to Ms. Paredez’s informal brief and reply
 brief (and the pages and documents included therein) re-
 flect the pagination applied by this court’s electronic case
 files system, Docket Nos. 3 and 10, respectively.
Case: 20-2062      Document: 18    Page: 5    Filed: 12/14/2020




 PAREDEZ   v. WILKIE                                        5



 the portion of her appeal concerning the Board’s denial of
 entitlement to an initial disability rating in excess of
 40 percent on a schedular basis. Appellant’s Br. 2–3. In
 dismissing that part of her appeal, the Veterans Court did
 not cite to or elaborate on the meaning of any legal provi-
 sion, but simply applied the well-established jurispruden-
 tial rule that issues not raised by an appellant are
 considered abandoned. Memorandum Decision at *1.
     Ms. Paredez asserts that she could not have abandoned
 her appeal of the Board’s denial of entitlement to a higher
 rating for fibromyalgia on a schedular basis because the
 Veterans Court recited that claim in its summary of the
 Board decision being appealed from. Appellant’s Br. 2–3;
 Memorandum Decision at *1. However, merely appealing
 from a decision does not raise every issue in that decision
 on appeal. In order to adequately raise an argument, an
 appellant must develop the argument before the Veterans
 Court. We have repeatedly affirmed the Veterans Court’s
 application of this maxim in dismissing veterans’ appeals
 where, as here, even after liberally interpreting an appel-
 lant’s informal brief, the Veterans Court can discern no ar-
 gument regarding an issue. See e.g., Gaines v. McDonald,
 589 Fed. Appx. 993, 995 (Fed. Cir. 2015); Andre v. Prin-
 cipi, 301 F.3d 1354, 1362–63 (Fed. Cir. 2002).
      Liberally construed, Ms. Paredez’s informal briefs chal-
 lenge only the Veterans Court’s application of that princi-
 ple to the facts of her case. However, we lack jurisdiction
 to review the application of law to facts. 38 U.S.C.
 § 7292(d)(2). We therefore lack jurisdiction to review the
 Veterans Court’s determination that Ms. Paredez had
 abandoned the issue of entitlement to an increased disabil-
 ity rating for fibromyalgia on a schedular basis and we dis-
 miss that portion of her appeal.
                              C
     Finally, Ms. Paredez argues that the Veterans Court
 erred by concluding it lacked jurisdiction to review her
Case: 20-2062    Document: 18       Page: 6    Filed: 12/14/2020




6                                             PAREDEZ   v. WILKIE



 claim of CUE. Appellant’s Br. 3. We have jurisdiction to
 review the Veterans Court’s determination that it lacked
 jurisdiction over Ms. Paredez’s CUE claim because that
 challenge concerns the Veterans Court’s interpretation of
 its jurisdictional statute, 38 U.S.C. § 7252(a). Andre,
301 F.3d at 1358.
     We find that the Veterans Court properly determined
 that it lacked jurisdiction over Ms. Paredez’s CUE claim
 because the Board referred that claim to the agency and
 the Veterans Court has jurisdiction to “review referred
 matters only to the extent that the appellant argues that
 remand, rather than referral, was appropriate.” Memoran-
 dum Decision at *1. The Board has not yet decided
 Ms. Paredez’s CUE claim—instead, that claim has been re-
 ferred to the agency for further development. The Veterans
 Court’s jurisdiction is limited to reviewing final decisions
 of the Board. Howard v. Gober, 220 F.3d 1341, 1344
 (Fed. Cir. 2000). If VA ultimately concludes that CUE does
 not exist as to the relevant prior rating decisions,
 Ms. Paredez may appeal that determination to the Board
 at that time. We therefore affirm the Veterans Court’s dis-
 missal of Ms. Paredez’s CUE claim for lack of jurisdiction.
                              III
      Because we lack jurisdiction to review the issues raised
 by Ms. Paredez in her appeal, we dismiss as to: 1) the Vet-
 erans Court’s affirmance of the Board’s denial of entitle-
 ment to a higher initial disability rating for fibromyalgia
 on an extraschedular basis, a higher disability rating for
 dysthymic disorder with anxiety, an earlier effective date
 for the award of entitlement to disability compensation for
 fibromyalgia, and TDIU; and 2) the Veterans Court’s dis-
 missal of her appeal as to the Board’s denial of entitlement
 to a higher disability rating for fibromyalgia on a schedular
 basis. We affirm the Veterans Court’s dismissal of
 Ms. Paredez’s appeal concerning the issue of CUE.
     AFFIRMED IN PART, DISMISSED IN PART
Case: 20-2062      Document: 18    Page: 7   Filed: 12/14/2020




 PAREDEZ   v. WILKIE                                       7



                           COSTS
 No costs.